UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December4, 2007 ————— VALIDUS HOLDINGS, LTD. (Exact name of registrant as specified in its charter) ————— Bermuda 001-33606 98-0501001 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 19 Par-La-Ville Road, Hamilton, HM 11 Bermuda (Address of principal executive offices) Registrant’s telephone number, including area code: (441) 278-9000 Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On December4, 2007, Talbot Holdings, Ltd., a subsidiary of Validus Holdings, Ltd., (the “Company”) issued a press release announcing unchanged Syndicate capacity for 2008 of £325million and announcing improved Syndicate open year forecasts. A copy of this press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. The Company is furnishing the information in this Current Report on Form8-K as required under Item2.02 “Results of Operations and Financial Condition” and item 7.01 “Regulation FD Disclosure” of Form8-K.Such information, including the information set forth in Exhibit99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing Item 7.01 Regulation FD Disclosure. The information set forth above under Item2.02 “Results of Operations and Financial Condition” is furnished pursuant to this Item7.01 and Exhibit99.1 is hereby incorporated by reference into this Item7.01. Item 9.01Financial Statements and Exhibits. (d)Exhibits.
